 FIMCO, INC.Fimco,Inc.andLocal Lodge1426,lnternatfional As-sociation of Machinistsand Aerospace Workers,AF'L-CIO.1 Case 18-CA-75139 January 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHEN$On 21 December 1982 Administrative LawJudge Richard H. Beddow Jr. issued the attacheddecision.The Respondent filed exceptions and asupporting brief.The National Labor Relations Board hasdelegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,2 andconclusions and to adopt the recommended Orderas modified.1.The Respondent contends that its change invacation policy, announced 25 June 1981, was notunlawful because in an 18 July letter the Uniongave it permission to put into effect a regularlyscheduled cost-of-living raise and "to make anyother improvementsyou wishtomakein wages,iWe adopt the judge's findings that the Charging Party,DistrictLodge 162, International Association of Machinists and Aerospace Work-ers,AFL-CIO, was disbandedon 1 April 1982,and that its successor isLocal Lodge 1426,InternationalAssociation,of Machinists and Aero-spaceWorkers,AFL-CIO.We, accordingly,have amended the name ofthe Charging Party.2 The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they,are incorrect.Standard DryAWal1 Products,91 NLRB 544(1950),enfd.188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.The Respondent also exceptsto thejudge's. conclusion that PresidentThomas Vaughn uncharacteristically made the actual discharge of TedMiller himselfin that it was the only discharge in which Vaughn hadparticipated in 5 years.As the Respondent correctly notes, about thesame time as the Miller discharge Vaughn also informed another employ-ee that be was no longer employed by the Respondent.That error doesnot, howevei,make unreasonable the judge's conclusion concerning thesignificance of Vaughn's discharge of Miller, forit is fair to say that anaction taken only twice in 5 years is "uncharacteristic."The judge, there-fore, properly relied on Vaughn's personal involvement in Miller's dis-charge as part of the pattern from which he inferred discriminatorymotive.The judge found that the Respondent related the 1 October 1981 wageincrease to withdrawalsof both therepresentation petition and the unfairlabor practice charges. He, therefore,found that the Respondent violatedSec. 8(axl)by granting the wage increase.We agree and note that, inaddition to the evidence cited by the judge,Vaughn directly conditionedthe wage increase on both withdrawals.Thus, there is undisputed testi-mony that in a grievance committee meeting occurring after the one de-scribedby thejudge,Miller again asked about the increase and Vaughnreplied that he had received notice that the petition had been withdrawnbut was waiting for notice that the charges had been withdrawn.In sec. IV of his decision,the judge incorrectly stated the date uniondiscussions began among the employees; they began23 June 1981.In sec.1V,C, heincorrectly identifies Ted Miller as the principal union spokes-man; it was Tim Miller.653hours andworking conditions." However, not onlydid the letter postdate the announcement by 3weeks but, captioned "Re:Cost of Living Raise,"itwas specificallyin responseto theRespondent'shesitationto provide the semiannual wageincreaseconsistentwith - past practice. In these circum-stances, thegeneral statementcontained in theUnion's statement cannot serve as justification forthe Respondent's change invacation policy.We,therefore, adopt the judge's finding that the Re-spondent's action violated Section 8(a)(1).32.The judge found, and weagree,that the Re-spondent violated Section8(a)(3) and(1) of the Actby its discriminatoryassignmentof employee TimMiller toan isolatedwork station on 7 July 1981.4He based this finding on the credited and unrefutedtestimony of Tim Miller5 that when welding lead-man Kenneth Ingalls gavehim this assignment hetoldMiller that Plant Foreman Donald Trometerhad directedthe assignmentso that Miller wouldnot beaccessibleto his fellow employees to discussthe Union.In agreeingwith the judge that the assignmentwas unlawful, we rely additionally on the highlysuspicious timingof theassignmentto fmd that itwas motivated by Miller'sunion' activity.Althoughthe four welding employees were frequently inter-changed amongthe four welding stations (and theother three welding employees had worked at theisolated southeast location), 7 July was the firsttimein his 5 months' employment with the Re-spondent thatMillerhad beenassignedthere. Thisassignmentoccurred approximately 1 workweekafter the Respondent learned of Miller's union ac-tivity.Furthermore,Miller remainedat the south-eastlocation from 7 Julyuntillate'August, the ap-proximatetime that the petition to withdraw fromtheUnion was submitted, despite the frequentinterchangesthat the other welding employees8 In its exceptions,the Respondent renews itsobjections to the timeli-ness of the amendmentto thecomplaint, that allegesthat theRespondentunlawfully changed itsvacation policy in order to discourage its employ-ees from supporting the Union.This allegationis closely relatedto sever-al other allegations,includingthe allegation that the Respondent unlaw-fully solicited and promised to remedy grievances; therefore,the amend-ment on the initial day of the hearing wastimely.See, e.g.,Clinton CornProcessingCo.,253 NLRB 622 fn. 1 (1980).4 The judgeerroneouslyfoundthatMiller was assigned to the weldingstation known as "the hole" at thenorthwestcomer of the building. Ac-cording to Miller's uncontradicted testimony,he was assigned to thewelding station located in the southeast comerof theplant. There is un-disputed testimony that this location was isolated.Ingalls,who made thewelding assignments,testified that it was "the quietest" of the four weld-ing stations.Miller testified that the southeast location waslocated thegreatest distance fromthe other threewelding stations.It is, therefore,evident that Miller was assigned to an isolated location and the judge'serror in naming the location in no way,affects his conclusionthat the as-signment was discriminatorily motivated.6 Thejudge incorrectly described this as Ted Miller's testimony; it wasthat of Tim Miller,the employee who was reassigned.282 NLRB No. 93 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade between locations during this period. TheRespondent failed to demonstrate that it had a busi-ness justification for making this assignment at thisparticular time.In addition,we rely on Miller's testimony re-garding Ingalls'statement.We need not, however,adopt the judge's rationale for admitting the state-ment,i.e., 'that Ingalls occupied a "semisupervi-sory" position,6 and, therefore, his statement wasadmissible as an admissionby an agent of a party-opponent under Rule 801(d)(2) of the FederalRules of Evidence(though Ingalls'statement wasmade in apparent accordance with the authoritydelegated to him by the Respondent). We note thatthe Board is not required to follow the strict rulesof evidence applicable to the Federal courts, exceptto the extent practicable.? Moreover, since neitherIngallsnor Trometer, both of whom testified at thehearing, denied that Ingalls had explained the as-signment to Miller in this manner, the judge prop-erly relied on Miller's testimony.In sum,considering the timing and duration ofMiller's assignment to the isolated southeast loca-tion,the reason given for the assignment, and theRespondent's failure to demonstrate a business jus-tification for the assignment at that particular time,we agree with the judge that the 7 July assignmentwas motivated by Miller's union activities, and,therefore,was in, violation of Section 8(a)(3) and(1) of the Act.3.The judge found that the Respondent violatedSection 8(a)(1) by interrogating employees TimMiller and Ted Miller. Subsequent to his decision,the Board returned toan examinationof the totali-ty of all pertinent circumstances in determiningwhether an interrogation reasonably tended to re-strain, coerce, or interfere with rights guaranteedby the Act.8 In these cases, the Board made clearitspurpose"was to signal disapproval of a per seapproach to allegedly unlawful interrogations ingeneral, and to return to a case-by-case analysiswhich takes into account the circumstances sur-rounding an alleged interrogation and does notignore thereality of the workplace."9 We have ex-amined the interrogations of Tim Miller and TedMiller and adopt the judge's findings that the inter-rogations were unlawful.eNo party contended that Ingalls was a statutory supervisor or pre-sented any evidence with a view toward supporting such a contention. Inthese circumstances,we conclude that Ingalls is an employee despite thejudge's comments suggesting otherwise.7See, e.g.,Teamsters Local 769 v. NLRB,532 F.2d 1385 (D.C. Cit.1976);NLRB v. Addison Shoe Corp.,450 F.2d 115 (8th Cir. 1971);NLRBY.Operating Engineers Local 12,413 F.2d 705(9th Cit.1969).8 Sunnyvale Medical Clinic,277 NLRB 1217 (1985);Rossmore House,269 NLRB 1176(1984), enfd.sub nom.Hotel & Restaurant EmployeesLocal 11 v. NLRB,760 F.2d 1006 (9th Cir. 1985).9 Sunnyvale Medical Clinic,supra.Thus,when Thomas Vaughn questioned TimMiller, an acknowledged open union adherent, on25 June 1981, he asked to see the union authoriza-tion cards so he could find out who was havingproblems and what the Union's business agentcould do that he could not. When Miller com-plained that a new welder was being paid morethan he, in response to Vaughn's inquiry "what thehellwas the matter," Vaughn also told him hewould admonish the responsible supervisor. Exam-iningthe totality of the circumstances, we fmd theinterrogation coercive and unlawful. Not only didthe questioning concern the union activity of otheremployees but Vaughn's remarks solicited griev-ances, also found to be in violation of Section8(a)(1).Questioning with this pervasive a range andaccompaniedby other unlawful activity is clearlynot the noncoercive questioning of union adherentscontemplated inRossmore House.In another incident of interrogation in October,Vaughn stated to Tim Miller that Miller was not"happy here ... I was told you're starting thisUnion crap up again." Vaughn then told Miller hehad had enough of the Union, that he thought ithad been all over with, and that he thought Millershould find another job. Vaughn not only ques-tionedMiller's union activity, but expressed dis-pleasurewith it and evensuggestedthatMillershould look elsewhere for employment. Further, asthe judge properly found, Vaughn's statements alsounlawfully created the impression of surveillance.For these reasons, the remarks by Vaughn violatedSection 8(a)(1).Finally,we adopt the judge's findings that PlantForeman Trometer's interrogationsof Ted Millerwere unlawful. Trometer not only asked Miller ifhe had signed a union card or been a member of aunion before, he also said that if the Union got inthe employees would probably lose the liberal cof-feebreak policy and that "there would be a lot ofthings changed," a threat of loss of benefits in vio-lation of Section 8(a)(1).1° In a later incident inJuly,Trometer further asked Miller where theUnion was holding its meetings. Because the firstinquirywas accompanied by an unlawful threatand the second concerned a matter in which theRespondent had no legitimate interest, we adoptthe judge's finding that the Respondent violatedSection 8(a)(1) by interrogating Ted Miller.'o The judgeacknowledged that the complaintincludedan allegationof an unlawfulthreat of loss ofbenefits, and, in his discussion of his rec-ommendation for a bargainingorder,he includedthe threat of loss ofbenefitsas one of theRespondent's numerous unfair labor practices, buthe failed to make a specificfinding to that effect. As the foregoing cred-ited evidence establishesthat theRespondent asserteditwould reducebenefits ifthe Unionwon, wefind thatthe Respondentthreatened a lossof benefits in violationof Sec.8(a)(1). FIMCO, INC.4.We agree with the judge's finding that the Re-spondents unfair labor practices were sufficientlywidespreadand seriousunderNLRB v. Gissel Pack-ing Co.,395 U.S. 575 (1969), to warrantthe issu-ance of a bargaining order. In reaching this conclu-sion,we 'examined the severity of the violationscommitted and the present effects of the coerciveunfair labor practices which would prevent theholding of a fair election."'Many of the violations present here were of avery serious nature. These include the discharge ofTed Miller,the assignment of Tim Miller to an iso-latedworkstation,the remedying of a grievancesolicited by the Respondent, the grant of a substan-tial benefit of an overall wage increase, and the, en-couragement and assistanceof theemployees intheirwithdrawal from the Union. As for the dis-charge for a discriminatory motive, the courts andthe Board have frequently described this as miscon-duct going "to the very heart of the Act." 2 A dis-criminatory reassignment similarly signals the em-ployees that they will be adversely affected if theyengage inconcerted activity and, accordingly, hasbeen recognized as having a serious and longlastingeffect.'3Also serious is the Respondent's intensified inter-est in the employees' demands after the union ac-tivitybegan-by soliciting grievances, includingthe revival of a rare practice of holding employeemeetings,, and, more importantly, by expressing aninterest in resolving the grievances,most particu-larly, by changing the vacation policy in responseto an employee's complaint. The Board has else-where found similar conduct pernicious where ^ "de-signedto convince the employees that their de-mands [would] be met through direct dealing withRespondent,"thereby 'eliminating in an unlawfulmanner the reason for a union's presence.14 Theoverall wage increase,made in response to the em-ployees' abandonment of the union effort and ap-parently on the initiative of employee inquiries, issimilarly pernicious.Wage increases in particularhave been recognized as having a potential long-lasting effect, not only because of their, significanceto the employees, but also because the Board's tra-11Quality AluminumProducts, 278NLRB (1986).SeeNLRB v Davis,W F.2d 350, 354 (9th Cir.1981),inwhich the court stated thatGisselinstructed the Board to consider the extensiveness of the unfair laborpractices,their past effect on election conditions, the likelihood of theirrecurrence,and the probability that a fair election can be held.18 E.g.,Land Printing,264 NLRB369, 370(1982).See alsoNLRB v.EntwistleMfg.Co.,120 F.2d 532,536 (4th Cir. 1941).13 SeeC & E Stores,229 NLRB 1250 (1977),enfd.611 F.2d 654 (6thCa. 1979).14 TeledyneDental ProductsCorp.,210 NLRB 435(1974).655ditional remedies' do not require the respondent towithdraw the benefits from the employees.15The Respondent's action of encouraging and as-sisting the employees'withdrawal from their unioneffort, bolstered by the Respondent's rewarding thewithdrawal with the wageincreaseand a party;also demonstrates the, Respondent's determinationto undermine the Union by unlawful means. It tooshould be considered misconduct of a seriousnature, with probable lingering effects.Further, the particular circumstances of theunfair labor practices are likely to exacerbate theirlingering effects.These circumstances include thesmall size of the unit (27 employees) and the result-ing likely effect of the rapid and thoroughdissemi-nation ofthe coerciveactions.This is verified bythe undisputed testimony of the Respondent's presi-dent Vaughn that "we can't keep secrets in ourplace and if somebody starts talking about some-thing it goes around real fast." That the Respond-ent's president was a main actor in most of the inci-dents of interference with the Section 7 rights ofthe employees also attests to the strength of the lin-gering'effects of the unfair labor practices.16In addition, the Respondent's immediate and per-sistent response with unfair labor practices at thestart and at the time of a suspected revival of unionactivity reveals a general campaign to destroy em-' ployee support for the Union not only at the perti-nent time discussed in this case, but wheneverunion activity might be renewed in the future.,Thus, within the first weeks of union activity be-ginning 23 June, the Respondent engaged in a bar-rage of misconduct:an unlawful assignment,solicit-ing and promising to remedy grievances, grantingthe benefit of a changed vacation policy, interroga-tions, and threatening the loss of a liberal coffee-break policy and other benefits. The Respondentpersisted, in this unlawful activity by its encourag-ing and aiding the employees in their withdrawalfrom the Union on 18 August andbyrewardingthe employeesfor this action by the 21 Augustparty and the overall wage increase early in Octo-ber.Further interrogation and the creation of theimpression of surveillance followed the Respond-ent's suspicion of renewed union activity in earlyOctober. Later in October, when four employeescontacted the Union about a possible grievance orunfair labor practice charge, ° the 'Respondentpromptly discharged Ted Miller, one of the four.Given the swiftness, persistence, and ' ,repetitionwith which the Respondent reacted to the organi-11Red Barn System,224 NLRB 1586(1976),enfd. 574 F.2d 315 (6thCir. 1976).16Martin City Ready Mix,264 NLRB 450, 452 (1982). 656DECISIONSOF NATIONALLABOR RELATIONS BOARDzational efforts of its employees, the likelihood ofthe Respondentagain engaging in illegalconduct isclearly present.17That the Respondent succeeded in its unlawfulcampaignisdemonstrated by the clear dissipationof union support following its most vigorous com-mission ofunfair labor practices. Thus, beginningon 25June,16 employeessigned unionauthoriza-tion cards in a unit conceded to contain 27 employ-ees.Approximately 6 weeks later, 12 ofthese same16 employees, joined by 7 other employees,signedthe petition seeking withdrawal of the representa-tionpetitionfiledwith the Board. This resultamply evinces the effectiveness of the Respondent'scourse of conduct.For all the abovereasons,we find that the in-hibitive effects of the unfair labor practices arelikely to persist despite thepassageof time." Con-sequently, we are convinced, given the nature andextent of the Respondent's misconduct, that tradi-tional remedies would be unlikely to dissipate theeffects of the Respondent's actions.We, therefore,find in agreement with the judge that the employ-ees' sentimentreflected by the valid authorizationcards 19 will be better protected, on balance, by abargainingorder than by direction of an election.2 o5.The Respondent contends thata bargainingorder would be inappropriate because all the em-ployees in the unit did not vote when Local Lodge1426 assumed all the assets and liabilities of DistrictLodge 162. In support of its contention, it citesAmoco Production Co.,262NLRB 1240 (1982),enfd. 721 F.2d 150 (5th Cir. 1983), which defineddue process requirements imposed upon a unionwhen it changes its organizational affiliation.The Supreme Court inNLRB v. Financial Insti-tution Employees,475 U.S. 192 (1986), however, hasrecently held that the Act does not require thatnonmembers be' allowed to vote in affiliation elec-tions.We, accordingly, reject the Respondent'scontention as without merit. The Respondent pre-sentsno otherbasisfor contending that the Uniondid not provide adequate due process safeguards.To the extent that the Respondent's exceptionsmay put into question the continuity of bargaining17 Id. at 453.is SeeUnited ArtistsCommunications,280 NLRB 1056 fn. 4 (1986). Noevidence was adducedas toemployeeturnover.19We find it unnecessaryto pass on the issueof whetheremployeeEverett Barclaysigned an authorizationcard before the Union's requestfor recognition as it is not essentialto proof of the Union's majoritystatus.Z EO SeeNLRBv.RegalAluminum,436 F.2d 525 (8th Cir. 1971), wherethe Eighth Circuit enforceda bargainingorder forsimilarviolations ofSec. 8(a)(1) (interrogations,polling,impression of surveillance,and prom-ise and grantof benefits),without the even stronger factshere uponwhich the 8(aX3) findings are based. Thus, the facts here similarly dem-onstrate"that the employer's conductwas pervasiveand effectivelyinterferedwith theunion'smajoritystatus."Id. at 529.representation,we also find them without merit.The record amply demonstrates that there has beenno changein the essentialidentity of the bargainingrepresentative.District Lodge 162 had consisted ofthree localssinceapproximately 1970. However, byJanuary 1980, two of the locals had disbanded,with theirremainingemployees,assets,and liabil-itiesgoing to Local 1426. Thus, by this time, Local1426 became the only constituent local lodge ofDistrict Lodge 162 and the need for the larger or-ganizationwas eliminated.In December 1981 theDistrict Lodge delegates voted to disband the Dis-trictLodge. According to the undisputed testimo-ny of UnionBusinessRepresentative Richard Stur-geon, this was because of the duplication of assetsand functions, i.e., there were "two sets of . . . ev-erything and really it was one and the same." Thiswas followed the next month by the Local Lodge'svoting to accept all the District's liabilities andduties.The membership then redrafted the Local'sbylaws, which were approved by secret ballot inFebruary or March 1982.As of January 1980, 18 months before the request for bargaining, all officers and delegates ofDistrict Lodge 162 were members of Local Lodge1426. Sturgeon was thebusinessrepresentative forDistrict Lodge 162, and he held that same officewith Local Lodge 1426's; his duties included nego-tiating alllaboragreementsand handling all arbi-trations and grievances not settled at the plantlevel.The Local's officers elected in December1981 continued in office following the Local's as-sumption of the District Lodge's responsibilities inApril 1982. Further, according to unrebutted testi-mony, even before the District Lodge disbanded, alocalwould beassignedto provide representationservices for a plant, although the representation pe-titionwas filed in thename ofthe District Lodge.Also, the Union has only one constitution, at theInternational level, and it applies to district andlocal lodges alike. In addition, the same individualswere president and vice president of both the Dis-trict and Local Lodges, respectively, at the, perti-nent time. These facts amply demonstrate a sub-stantial continuity in representation2 1 and basicallylittle beyond a changein name.21Moreover, as noted bythe judge,the authorizationcards did notspecify the particularsubdivision of the InternationalUnion which em-ployeeswere authorizing to bargainon their behalf. Consequently, thejudge correctly foundthat the intervening dissolutionof District Lodge162 did not disturb theRespondent's duty to bargainwith Local Lodge1462,the remaining appropriate subdivision of the International withwhich tobargain. FIMCO, INC.AMENDED CONCLUSIONS OF LAWThe judge's Conclusions of Law shall be modi-fited as follows.Substitute the following for Conclusion of Law3."3. By interrogating employees concerning theirunion activities and those of other employees;threatening loss of benefits;solicitingemployeegrievances, and promising to remedy employeegrievances;promising and granting benefits and in-creased pay; encouraging and assisting employeesto circulate an antiunion petition;giving a partyduring working hours to celebrate abandonment ofa union effort;and by creating the impression thatemployees'union-activitieswere under surveil-lance, the Respondent viollated Section 8(a)(1) ofthe Act."-ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below, and orders that the Re-spondent, Fimco, Inc., Sioux City, Iowa, its offi-cers, agents, successors,and assigns, shall take theaction set forth in the Order as modified.1.Substitute the following for paragraph 1(b)."(b) Interfering with, restraining, or coercing itsemployees in the ' exercise of the rights guaranteedin Section7 of the Actby encouraging and assist-ing employees to 'circulate an antiunion petition; bygiving time off from work with pay and a party tocelebrate abandonment of a union election effort;by interrogating employees concerning their unionactivities and those ' of other employees; by threat-ening the loss of benefits; by soliciting employeegrievances, and by promising to remedy employeegrievances; by promising and granting benefits andincreased pay; creating the impression that employ-ees' union activities were under surveillance; or byassigning employees to a remote and isolated workstation for the purpose of discouraging membershipin a labor organization."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 ,of the Act gives employees these rights.657To organizeTo form, join,or assistany unionTo bargain collectively through representa-tives of their own choiceTo act together for othermutualaid or pro-tectionTo choosenot to engagein any of theseprotected concerted activities.WE WILL NOT discharge you for engaging inunion activities or otherwise exercising any of therights guaranteed by Section 7 of the Act.WE WILL NOT discourage your membership inLocal Lodge 1426, International Association ofMachinists and Aerospace Workers, AFL-CIO, orany other labor organization, by assigning you to aremote work station; interrogating you concerningyour union activities and those of other employees;threatening the loss of benefits; soliciting griev-ances from you and promising to remedy thosegrievances; promising and granting benefits and in-creased pay; encouraging and assisting you to cir-culate an antiunionpetition; giving a party duringworking hours to celebrate abandonment of aunion'election effort; or creating the impressionthat your activities were under surveillance.WE WILL NOT in any other manner" interferewith, restrain, or coerce you in the exercise of therightsguaranteed, you by Section 7 of the Act.WE WILL, onrequest,bargain with Local 1426,International'Association of Machinists and Aero-spaceWorkers, AFL-CIO, and put in writing andsign-any agreement reached on terms and condi-tions of employment for our employees in the bar-gaining unit:All full-time and regular part-time productionand maintenance employees including parts,shipping, assembly, painting, washer, fabrica-tion welding department employees and truckdrivers employed by us, at our facility locatedat First and Court Streets,SiouxCity, Iowa;excluding office clerical employees, profession-al employees, sales employees, and guards andsupervisors as defined in the Act, as amended.WE WILL offer Ted Miller immediate and full re-instatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed and WEWILL make him whole for any, loss of earnings andother benefits resulting from his discharge, ' less anynet interim earnings,plus interest.WE WILL notify Ted Miller that we have re-moved fromour filesany reference to his dis- 658DECISIONSOF NATIONALLABOR RELATIONS BOARDcharge and that the discharge will not be usedagainst himin any way.FIMco, INC.Larry L.Witherell,Esq.,for the General Counsel.Roger J.Miller,Esq.andDaleE.Boch,Esq.,of Omaha,Nebraska,for the Respondent.Richard D.Sturgeon,of SiouxCity,Iowa, for the Re-spondent.DECISIONSTATEMENT OF THE CASERICHARD H. BEDDOW JR.,Administrative Law Judge.This matter was heard in Sioux City,Iowa, on August 2and 3, 1982.This proceeding is based on a charge filedNovember 20,1981,by District 162, International Asso-ciation of Machinists and Aerospace Workers, AFL-CIO. The General Counsel's complaint as amended al-leges that Respondent Fimco, Inc., of Sioux City, Iowa,violated Section 8(a)(1), (3),and (5) of the NationalLabor Relations Act by interrogating employees,threat-ening loss of benefits,soliciting employee grievances,promising benefits,engaging in surveillance of employ-ees, soliciting an antiunion petition,giving a party andgranting wage increases, changing its vacation policy, as-signing an employee to a remote work station, and dis-charging an employee because of a union organizationalattempt, and by failing and refusing to recognize andbargain with the Union.Briefswere filed by the General Counsel and Re-spondent.On a review of the entire record in this caseand from my observation of the witnesses and their de-meanor, I make the followingFINDINGS-OF FACT1. JURISDICTIONThe Respondent is engaged in the manufacture of agri-cultural spraying equipment at its place of business inSioux City,Iowa,ithas a direct annual inflow and out-flow of goods and materials in excess of $50,000, and itadmits that it is and has been an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATIONDistrict 162, InternationalAssociation ofMachinistand Aerospace Workers, AFL-CIO is a labor organiza-tion within the meaning of Section 2(5) of the Act. Theoverall governing body and organization for the Union isInternationalAssociation of Machinists and AerospaceWorkers,(International).The International is then orga-nized into a number of district lodges throughout thecountry.Within the Sioux City,Iowa region DistrictLodge 162 served as the constituent unit of the Interna-tional.Within District Lodge 162 were three respectiveconstituent local lodges,including Local Lodge 1426,which was an amalgamated local representing the em-ployees in about 18 or 19 various plants within the SiouxCity,Iowa area.Subsequently,two of the local lodgeswere disbanded and District Lodge No.162 had onlyone constituent local,Local Lodge1426.The purpose ofthe district lodge no longer existed and therefore DistrictLodge 162 formally disbanded and ceased to exist onApril1,1982.Through appropriate procedures, LocalLodge 1426 assumed all the assets and liabilities of Dis-trictLodge 162, and the International Union approvedits status as successor in interest of District 162. Officersof LocalLodge 1426 essentially remain the same individ-uals.Richard Strugeon served as the business representa-tivefor DistrictLodge 162 since about 1969 and he heldthe same office with Local Lodge 1426.Local Lodge 1426 is engagedin the activityof repre-senting employeesfor the purposesof collectivebargain-ing.At the time it assumed the obligations of DistrictLodge 162 it had collective-bargaining agreements withvarious employers and has, since the change,renewed orentered into original collective-bargaining agreementswith employers on behalf of its employees.Accordingly,Local Lodge 1426is the successor in interest of DistrictLodge 162 and is a labor organization within the mean-ing of Section2(5) of the Act.Under these circum-stances, and in view of the fact that the authorizationcards involved herein also designate a parent labor orga-nization,the International Union,any obligation to bar-gainwith LocalLodge1426,an affiliate of the IAM andthe formerDistrict Lodge162, is not disturbed by thedissolution of the intermediary District Lodge 162, seeCam Industries,251NLRB 11(1980),and Cf.Morse'sFood Mart of New Bedford,230 NLRB 1092 (1977).III.THE ALLEGED UNFAIR LABOR PRACTICESThe Respondent is essentially a family owned andmanaged enterprise,with Thomas,F. Vaughn serving asits president;his son,Thomas(Tim) E.Vaughn, its exec-utive vice president;his son, Terrance J. Vaughn, itsvice president;his son, Kevin Vaughn,an employee; andhiswife,Betty L. Vaughn, as treasurer.Donald Tro-meter,a nonrelative,is the plant foreman. In addition tomanufacturing spraying equipment,italsomakes pres-sure-power washers and mixes compounds of motor oils.At the time of this dispute, the Company also employedapproximately 28 full-time and regular part-time produc-tion and maintenance employees.Union activity involvingRespondent'semployeesbegan on June 23, 1981,after a discussion between em-ployee Tim Miller and his coworkers.As a result of theirdiscussion,Tim Miller met with Union RepresentativeDick Sturgeon later that same day. On returning to workthe next day, Miller told his coworkers about his meetingwith Sturgeon and on the next evening he obtained ap-proximately 30 union authorization cards.Sturgeon in-structed Miller to have the men read them and sign themin his pressence.On the morning of June 25, 1981, Millerbegan distributing the cards and soliciting signatures. Inaddition toMiller,15 other employees executed theunion authorization cards, including 12 who personallysigned in Miller's presence at his request:Arnett Gates,Larry Hattig, David Higginbotham,Lloyd Kilker,' TedMiller,Harold Mills,RichardMorley,Richard Speck, FIMCO, INC.RussellStokely, Fred Thompson, Charles Wilder; JacobWingert. Although Miller did not personally witness theexecution, both Floyd Peres and Kenneth Ingalls testi-fied that they signed the authorization cards. All cardswere given to Miller. In addition, Everett Barclay testi-fied to signing a union authorization card a few dayslater and personally giving it to Sturgeon,for a total of16 signed'cards from a total of 28 employees (thenumber taken from theExcelsiorlist in the representationpetition 18-RC-13062).At approximately 10:30 a.m. on June 25, 1981, afterTim Miller had distributed union authorization cards,Tom Vaughnapproached Miller at his work station nearthe middle of the production area. Vaughn told Miller toshut off his machine and then asked Miller if he had beenpassing out union cards.Miller answered "yes." Vaughnresponded, "On my time?" Miller explained that he hadbeen doing it prior to work and during his breaks.Vaughn then asked to look at the cards to see whosigned them so he could find out who was having prob-lems and what the problems were. When Miller refusedVaughn's demand and Vaughn persisted, wanting toknow "what the hell was the matter," Miller explainedthat his own problem was about a new welder beinghired at a higher rate of pay than Miller. Vaughn said hewould go back "and give Tim (Vaughn) shit about it."Vaughn then asked Miller not to turn the cards into theUnion until Monday, June 29, 1981, so that he (Vaughn)could get the men together and talk to them. Vaughnadmits that he 'was told on June 25, 1981, by employeeMike Boden that employees were passing out unioncards and that he confronted Miller about the Unioncard.Vaughn further testified, "We can't keep secrets inour place and if somebody starts talking about somethingit goes around real fast.So he [Boden]happened to hearthe rumor and came to me about it."Vaughn also asked Miller where he obtained the unioncards,When Miller told Vaughn the cards were given tohim by Dick Sturgeon, Vaughn asked "what could he dothat I can't do?" Miller stated the employees were goingto find out.Later thatmorningVaughn calleda meetingof all theproduction employees near the timeclock. He began byasking "what the hell was going on" and what were theemployees' problems. Several employees brought upproblems and Vaughn said that he would check intothem and get back to the men. Vaughn also stated thatthese comments sounded like matters which should betaken up,by the "grievance committee." In general, how-ever, the employees had not heard that sucha committeeexisted.Miller also inquired how the 'vacation policy was sup-posed to work. Vaughn responded that the employeeswere not to take a vacation in the busiest part of theyear which apparently is November through March. In-asmuch as Miller started his employment in February1981,Miller inquired whether he would be able to takehis vacation in February 1982, or if he had to wait untilthe summer of 1982. Vaughn then announced that theemployees could take a prorated vacation during thesummer of 1981, instead of having `to wait beyond theiranniversary dates and taking it in the summer of 1982.659On the afternoon of June 25, 1981, plant foreman Tro-meter approached Ted Miller at his work station andaskedMiller if he hadsigned a unioncard.Miller re-sponded, "yes," and there was no further conversation atthat point. Either later that afternoon or the next day,June 26, Trometeragainspoke with Ted Miller, this timein the breakroom where Miller was getting coffee. Tro-meter asked Miller if he had ever belonged to a unionbefore.When Miller indicated that he had belonged tothe Teamsters, Trometer' stated that if the Union pre-vailed and got in, the employees would probably lose theliberal coffeebreak policy which was in effect and that"there would be a lot of things changed."The next day, June 26, 1981, Tim Miller approachedForeman Trometer for the purpose of scheduling somevacation days to accompany the July 4 weekend. Tro-meter thereupon told Miller then "Tom [Vaughn] messed'up because ... they had a meeting earlier, and they haddecided that they was going to make everybody workover their year and then prorate their vacation in thenext following year." Miller testified that he was told onbeing hired that he would receive 1 week's paid vacationbut only after completing 1 year of employment.Later that day, as employee Stokely was using thewater fountainnearMiller'swork station, Trometer ap-proached and told Stokely to return to his work stationand then told Miller "you could get in trouble for talkingunion on Company time because we know you instigatedthis all on Company time." Trometer testified and admit-ted he had talked to Tim Miller and other employeesabout standing around talking and he otherwise did notrefute his words in the latter statement attributed to him.Tim Miller did take vacation time over, the July 4 holi-day and when he returned on July 7 his, work stationwas involuntarily moved to a remoteareaknown as thehole' at the northwest corner of the building near therestrooms. At that time the plant had three other weld-ing stationsthatwere all near each other at the southend of the plant. Miller's instructioncamefrom KennyIngallswho told Miller that it was ' at Foreman Tro-meter's instructionso that Miller would not be so acces-sible to the others to talk union. Trometer agreed that hesometimesinstructedIngalls(who apparently served aslead welder) to move people to the various welding sta-tions.Trometer did not deny stating the reason for themove that was attributed to him and Ingalls was notasked to confirm or deny his statement in this regard.Although the employee witnesses indicated that previ-ously they had not heard anything about a "grievancecommittee;" a few days after the June 25 meeting, Re-spondent ' began holdingmeetingsof an' in-house griev-ance committee. The meetings were held every Fridayafternoon at 3 p.m. Tim Miller testified that he was re-quired to attend a couple of thesemeetings.Others in at-tendance would include all the° department heads, TomVaughn, and Office Manager Jim Hardy. During themeetingsatwhich Tim Miller was in attendance,Vaughn asked if there were any problems. On one occa-sion,Miller inquired how the cost-of-living increaseswere going to be determined. Employees Ted Miller and 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDRuss Stokely also attended a couple of grievance meet-ingsin July 1981.On June 26, 1981, the Union sent a letter to Respond-ent advising it that a majority of the production andmaintenance employees had designated the Union astheir bargaining representative and further requestingRespondent to recognize and bargain collectively withthe Union. On July 2, 1981, the Union filed a representa-tion petition with the Board in Case 18-RC-13062 seek-ing to represent Respondent's full-time and regular part-time production and maintenance employees.Thereafter,theRespondent and Union entered into an electionagreementwhereby the Board would conduct an elec-tion August 21, 1981.Ted Miller also testified that on an occasion in July,Trometer asked him where the Union was holding itsmeetings with the employees.Trometer denied this aswell as Miller's earlier testimonythathe had askedMiller about signing a union card.The election agree-mentwas approved by theRegionalDirector for theBoardon July 23, 1981. On August 17, 1981, the Unionfiled an unfair labor practice charge with the Board inCase18-CA-7383 alleging Respondent was engaging incertain illegal acts.Also on August 17, 1981, a telegramissued from the Regional Director postponing the elec-tion set for August 21, inasmuch as the charge blockedfurther processingof theunion petition.During the days prior to August 18, 1981,personalconflicts began to develop between the employees oversupport for the Union and the pending election. On thatday, employees Ingalls and Speck approached TimMiller and asked if he would talk to Vaughn "about thiswhole Union thing." Miller said he would, but not alone.Ingalls then went to see Vaughn and then told Miller to"go ahead and get [his]. guys together and go to thecenter office." Miller told the various employees therewas going to be a meeting on the entire situation involv-ing the Union.After the employees entered the center office areawhere both Tom and Tim Vaughn were already present,Tom asked how they could go about resolving the unionmatter. Tim Miller explained his position-how he feltabout the union problem, and his view that things wereat a standstill, and indicated he would have "to see whowas and wasn't still for it-the Union." Vaughn then saidhe and his son would leave the room so that the employ-ees could decide, what they wanted to do. The Vaughnsleft,the employees discussed the matter, and votedwhether they wanted to continue their interest in theUnion.When the Vaughns returned, they were told theemployeeswoulddiscontinue their union activities.Vaughn then asked how to go about affecting that deci-sion.Miller responded he would call Sturgeon during hislunchtime and meet with Sturgeon later that night afterwork. Miller indicated to Vaughn he was "pretty surethatwhen Sturgeon finds out the way everyone feelsthat he will back off and help finish everything that hasbeen started as far as stopping the charges'against theCompany." Vaughn told Miller, "I want it taken care ofnow. No one will be docked for anytime that is lost. Seeif you can get ahold of him (Sturgeon), and get this-getthis straightenedout now...because I want to get ittaken care of." Miller was unable to reach Sturgeon bytelephone as directed and advised Vaughn that he wouldtry again during his 3 p.m. break. Vaughn told Miller totry sooner.Miller then advised Vaughn that he was going to haveto have something drawn up in order for the men to signso that Sturgeon did not have to just take his word forit.Vaughn indicated that they could helpMillerwith thedocument and he thereupon transcribed what they feltshould be contained in such a document. Tim Vaughnthen had the document typed up on plain paper forMiller to circulate to the employees. Miller told TimVaughn that he would talk to the,men duringthe 3 p.m.break.However,Tim Vaughn advised Miller theywanted it taken care of "now" and Miller then circulatedamong the employees securing a number of signaturesfrom the employees.AfterMillercontacted Sturgeonshortly before 3:30p.m.,Vaughn directed that employee Bob Conley ac-company Miller to the union hall. Employee LarryHattig also drove with them.Miller gave Sturgeon thepetition and then returned to work. A little later in theshift,Tim Vaughn asked Miller if everything had beentaken care of and Miller advised him that Sturgeon "toldme that he'd kill it." Vaughn then asked Miller how hewould feel about having ,a little party that Friday inorder to smooth the bad feelings between the men.Vaughn said, they could quit working at 1 p.m., havelunch and refreshments, and be paid for the rest of theafternoon. The party was held on August 21, 1981, withfood, soft drinks, and, beer. The employees were not re-quired to punch out and were, in fact, paid for the after-noon.Approximately 2 weeks after the August18meetingand the petition, Tim Miller went to see Tom Vaughn toinform him the men were,upset over Respondent's fail-ure to give them a raise they felt they had coming.Vaughn told Miller he would discuss the matter after he"receivedofficialnotice that the Union had beendropped." On September 3, 1981, the Regional Directorfor the Board issued an Order Vacating Stipulation forCertificationUpon Consent Election and ApprovingWithdrawal of Petition in Case 18-RC-13062.Thereafter,on September 15, the Regional Director, by letter, ap-proved the withdrawal of the charge in Case 18-CA-7383. After Respondent received the above-described no-tices from the Regional Director, Vaughn announced tocertain employees attending a grievance meeting(includ-ing Tim Miller) that the employees would be receiving a25-cent-per-hour increase effectiveOctober 1, 1981.Shortly thereafter,Respondent implemented the increase.This increase was in addition to a cost-of-living increase,given after July 1981, which cost-of-living adjustmenthad been historically and consistently given by Respond-ent every January and July.During the first part of October 1981, Tim Miller wascalled to Tom Vaughn's office. Vaughn began the con-versation by tellingMiller that he (Miller) was not"happy here." Miller said he was and Vaughn replied,"No, you're not. I was told you're starting this Unioncrapagain."Vaughn said he had "enough of this shit" FIMCO, INC.661about the Union, and he thought that it was all over anddone with.Vaughn said he thought Miller,should findanother job and offered to help Miller with time off forapplications and interviewing as well as providing refer-ences.Miller had not been in contact with Sturgeon sinceAugust but did so along with employees Ted Miller,Dick Morley,Everett Barclay,and Arnie Gates in mid-October over a problemwhicharose between employeeArnie Gates and Foreman Trometer.Later that sameweek,on Thursday,October 29,1981, Tim Miller,Gates,and Morley met with Vaughn over the problem. It wasbrought out that the employees had been to see Sturgeonand had talked about filing an unfair labor practicecharge.- 'Later that same day, at 3 or 3:30 p.m., Foreman Tro-meter told Ted Miller,who worked in the paint shop,that he was wanted by Tom Vaughn.Vaughn then askedwhy Miller had applied for employment at another com-pany and why Miller had indicated on his applicationthat Respondent was a"former,employer."Vaughn alsoaccused Miller of calling in sick on the day he filled outthe application.Vaughn then advised Miller that he was being dis-charged because it was the Employer's policy to dis-charge any employee who lied on an application to getanother job.Vaughn asked why Miller had filled out theapplication and Miller repliedhe was looking for workcloser to home.Vaughn then said that because Millerwanted the other job so badly,Vaughn was going to doall he could to ensure that Miller obtained the job andthat he would complete the reference form sent by thecompany and advised them that,Miller was a "good em-ployee and that Respondent had no complaints against[his]work."Miller was 'given his final paycheck whichalready had been prepared and, in addition,he was givenanother,check representing an additional-40 hours ofwork and a check representing the amount of sick leavewhich he had not used during 1981.Miller was not told that he was a marginal employeeby Respondent; 'however,on direct examination by Re-spondent's counsel,Vaughn testified that "I terminatedhim because he lied to me.-One, he was a marginal em-plloyee and I had an opportunity to get rid of him."When asked what the opportunity was, Vaughn testified,"He had applied for another job . — . saying he was aformer employee, l and I figured I'd help him get a jobup there'and in doing so I'd keep him off unemploy-ment."Vaughn returned the reference questionnaire,indi-cating thatMillerwas a "good" employee in the 'fourquestioned areas, In addition,Vaughn indicated thatMiller was"laid off due to a reduction in plant employ-ees" and noted"he took his job very seriously."Last,when asked on the questionnaire if Respondent wouldre-employ Miller,Vaughn checked"yes." It also was es-tablishedthat Tom Vaughn, as president of Respondent,had not participated in a discharge or termination of anyemployee in the 4 or 5 yearsprior to October29, 1981.1It isnoted that that company's application form did not bave a placefor any "present position" and that Miller listed Respondent under theheading "Former Employer-most recent "Likewise, he has not participated in the, termination ofany employee that has occurred after that date.After his discharge Ted Miller pursued an unemploy-ment claim which-the Company did not contest or chal-lenge. It also was shown that as of October 29, 1981, Re-spondent had' two employees employed in positions ' aspainters-TedMiller and CharlieWilder.On July 4,1981,Wilder broke his leg and remained off the job untilalmost' 1982.Also,Miller had requested and received apay raise of $7 per week (as a clothing allowance) fromVaughn shortly before his discharge. This increase wasin addition to the October 1, 1981 raise. Otherwise, itwas- shown that employees earn and receive 1 hour ofpaid leave for each full week that-they work. According-ly, in a -typical year an employee will earn 52 hours ofpaid leave which he may take for any reason-personalbusiness, or illness. In the case of Ted Miller, he hadused3 days of leave since being hired during the firstpart of January 1981. At the end of the year the employ-ee usually was given a check covering, the number ofleave hours the employee had accrued and not used. Theleave goes by the generic term of "sick leave," although,it is utilized by employees for sickness or personal busi-ness(so long asthey have the hours built up to use).Miller asserts that when he called in he told 'ForemanTrometer that he had personal ' business to take care of.Trometer -recalled thatMillercalled in sick on aMonday, however, he did not make any notation to thateffecton Miller's timecard until later that week onThursday, when he normally picks up timecards. Tro-meter testified that he felt Ted Miller was slow and lazy,and he bad 'spoken to him about standing around talkingand not getting enough work done. Although Trometerhad the authority to fire, he did not do so with Millerand did not recommend to the Vaughns that he be dis-charged, although he did talk to them about Miller.IV. DISCUSSIONThe issues in this case arise from the events surround-ing an attempt by a group of employees to pursue union-affiliation.The Respondent reacted promptly and defen-sively, however, as it is lacking sophistication in, union-management matters, the manner in which it reactedgave rise to alleged incidents of unfair labor practices in-cluding interrogation, solicitation of grievances, thepromising of benefits, and, related charges. The employ-ees correspondingly reacted by, withdrawing their orga-nizational attempt under a background which includedalleged instances of actions on Respondent's part thatwere designed to discourage the employees from engag-ing in further union activities., Finally, events occurredwhich indicated an apparent resurgence of union activi-ties and this allegedly resulted in the reactive dischargeof an employee. As,a result of Respondent's alleged ac-tions, theGeneral Counselcontendsthat it should befound to have violated Section 8(a)(1), (3), and (5) of theAct and that, in view of the unlawful conduct, Respond-ent should be ordered to recognize and bargain with theUnion.As noted above, union discussions among the employ-ees began onJuly 23, 1981. The next day, Tini Miller 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscussed his meeting with a union representative withfellow employees and the following morning, June 25,1981,numerous union authorization cards were distribut-ed and signed.Respondent's president,Tom Vaughn, ad-mitted he was informed about the union cards by anotheremployee.Moreover, the plant is small in size and one ofVaughn's sons is a regular employee in-the productionarea,and as acknowledged by Tom Vaughn "we can'tkeep secrets...if somebody starts talking about some-thing it goes around real fast." Accordingly, it is appar-ent that the Respondent had actual knowledge of unionactivity on the morning of June 25, 1981. Furthermore,Vaughn testified that he had "just heard" Tim Millerwas the one behind this. It further appears that Respond-ent also had suspicions about the union activities byTim's brother, Ted Miller.A. Interrogation, Solicitation of Grievance& andRelated AllegationsI credit Tim Miller's testimony that on the morning ofJune 25 Tom Vaughn asked him if he was passing outUnion cards and engaged in a conversation regardingemployee problems. Vaughn denies the former part ofthe conversation, however, he admits that he was toldthat employees had union cards andthatMiller was theone behind it, and I infer that the card inquirywas a log-ical and likely entry into the conversation. I also creditMiller's testimony that in early October he was 'ques-tioned by Vaughn about not being "happy" at work and"startingthisUnion crapagain" and was told thatVaughn "knew" Miller was again involved. Ted Milleralso gave credible testimony that Trometer asked him ifhe had signed an authorization card, asked him aboutprior union , membership, and asked the whereabouts ofthe union meetings.Accordingly, I find that the GeneralCounsel has established that Respondent unlawfully in-terrogated employees Ted Miller and Tim Miller as al-leged in paragraphs 5(a), (d), (e),and (1) of the com-plaint.I further credit the employees' testimony that TomVaughn asked Tim Miller alone and all employees at ameeting near the timeclock what their problems wereand he then promised benefits and to act on their com-plaints. It also is shown that in response to an inquiry onvacation policy Tom Vaughn announced that employeescould begin to take prorated vacation time during thesummer of 1981.This was a change from Respondent'spast practice of requiring employees to have workedover a year before participation in earned vacations., Al-though Respondent attempted to show that it had a pastregularpolicy ofresponding to employee problemsthrough a grievance committee and regular meetings atthe timeclock, it appears that such events were rare andremote in time. Accordingly, I conclude that Respondentresurrected the grievance committee in response to theunion organizational attempt and during July solicitedgrievances and promised remedies as alleged in para-graphs 5(b), (c), (g), and(n) of the complaint.The record also shows that Tim Miller was moved toa remote work station when he returned from vacationon July 7. AlthoughRespondentdid show thatsuch as-signments were not uncommon occurrences in the shopand that the conditions at the station otherwise were notonerous, it did not ,refute Ted Miller's testimony that,when he was being moved, he was told by Ingalls thatForeman Trometer had ordered the move so that Millerwould not be so accessible to the other guys to talkunion.At thehearing Respondentobjected to the hear-say nature of the statement; however, I declined to strikeit.On brief, Respondent did not respond to my invitationfor renewal of its motion. Accordingly, and because ofIngalls' semisupervisory position, 2 which provides a ra-tionale for admissibility under Rule 801(d)(2) of the Fed-eralRules of Evidence,I credit Miller's testimony andfind that the change to an isolated work station was notmotivated by legitimate business reasons and thereforewas unlawful as alleged in paragraph 6(a) of the com-plaint.As indicated above, Tim Miller and the employees rec-ognized that a divisive effect on their personal relation-ships had resulted from the developing conflicts over thepending election to choose or not choose union represen-tation.After meeting together, they chose to resolve thematter by seeking withdrawal of their petition seekingunion recognition.Althoughthere is no indication thatthe. Respondent initially solicited or instigated the peti-tion, I conclude that the employees' action was the re-sulting consequence of the Respondent's illegal behaviorwhich had the effect of interfering with and discouragingunion activities as noted in the charges discussed above.Once the employees brought the possibility of resolvingthe union "thing" to Respondent's attention, Respondentdid not maintain a neutral position. Vaughn initially stim-ulated the discussion by inquiring of the employees howthe union matter could be resolved. Although he left theroom so employees could have further private discus-sions,he provided worktime for the meeting and then as-sisted in the drafting and typing of the petition. More-over,Respondent encouraged employees to solicit andsignthe petition during worktime and provided more as-sistance and time off in order to get the petition finalizedand delivered immediately to the Union. Under these cir-cumstances, Respondentdidmore than merely let theemployees exercise their Section 7 rights. SeeTexaco,Inc.,264 NLRB 1132 (1982), and I conclude that Re-spondent actively, effectively, and illegally participatedin the process of furthering employee withdrawal fromthe union election as alleged in paragraph 5(h) of thecomplaint.Shortly after the petition was delivered and Vaughnlearned that the Union would go along with it, he pro-posed a party for the employees. Although Respondentcontends the party, held 2 days later on August 21, 1981,with free food during working hours, with full pay, wasgiven for legitimate business reasons to smooth out anybad feelings between the men and thus promote produc-tivity and harmonious operations, the party clearly was areward for the employees' actions in repudiating theUnion before an election was held. Based on the timingof the party immediately after Vaughn learned of the2 Ingalls identified his present position as "welding supervision" and heindicated that on August 18, 1981,one welder came to him with a con-cern because Ingalls was "his immediate supervisor." . FIMCO, INC.Union's acquiescencein the petition,- -I infer- "that-,R`e'-spondent's motivation was likely to have been construedby the employees to be an expression of approval of theUnion's defeat by the employer and that it also conveyeda promiseof future reward for continuing to reject unionorganization.Accordingly, I find that the -General Coun-sel hasestablished that Respondent unlawfully 'rewardedemployees in order todiscourage union activities as al-leged inparagraph5(h) of thecomplaint.I credit Tim Miller's testimony that in early September1981 he spoke with Vaughnabout a raisein pay the menexpected and was told that Vaughn would discuss it afterhe "received officialnoticethat the Union had beendropped." The alleged reasons for the expectations werenot establishedduring presentationof the General Coun-sel'sdirectcaseand as they apparently were the antici-pated support for paragraph 5(i) of the complaint. I findthat the General Counsel has notmet hisburden ofproof, and I willrecommendthat the charge be dis-missed.Otherwise, however,the allegationsrelated tothe charge in paragraph 5(k) -of the complaint are sup-ported by Vaughn's subsequent announcementat a griev-ancemeeting, afterRespondent- received a notice fromthe Regional Director that all, employee's would receivea 25-cent an, hour increase. The raise was implementedon October , 1982, and was unrelated to the usual cost-of-livingincreaseof January and July. The only assertedreason for the raise was "to getour scaleup a littlehigher than we had." I find that Vaughn relatedhis issu-ance of thegeneral raiseto both the September 3, 1981Order Vacating Stipulation for Certification Upon Con-sentElection, and Approving Withdrawal of Petition inCase 18-RC-13062, and the Regional Director's letter, ofSeptember 15 approved the withdrawal of the charge inCase 18-CA-7383. Accordingly, I infer that Respond-ent'smotive was to reward the employees for their aban-donment of the. Union and, correspondingly, to discour-age them from engaging in future unionactivities.Ac-cordingly, I find that the General Counsel has estab-lished that Respondent acted unlawfullyas alleged inparagraph 5(k)'of the complaint.IcreditTimMiller's testimony that Vaughn calledhim to Vaughn's office and, in the course of a conversa-tion alleging thatMiller wasnot happy at work, said, "Iwas told you're starting this Union crap up again." Thisoccurred shortly after some of the employees sat withMillerat lunchtime, rather than at the table where theysometimesplay cards with ;Foreman Trometer. In viewof the past events, I find that Miller reasonably could be-lieve that his everyactionwas subject to Respondent'sunlawful surveillanceas allegedin paragraph 5(1) of thecomplaint. Although paragraph 5(f) 'of the complaint alsoallegesacts of surveillance by Respondent during Julyand August 1981, the record otherwise lacks specific evi-dence in this respect and inasmuch as the General Coun-sel'sbrief does not specifically point out any evidencethat would support this charge, it will be recommendedthat it be dismissed.B. Dischargeof Ted MillerRespondentargues that it cannot be charged with an-tiunionmotivation regardingTed Millerbecause he en-663gaged-,hr no' unions activities beyondsigninga union cardand, in fact, subsequently, had indicated he was againstthe Union. The General Counsel has shown, however,that Ted Miller was a former union member and was sus-pected of having union sympathies and, as found above,he was the recipient of interrogation and other illegalpractices by Respondent. Moreover, he was known to bethe brother of the principal union activist, Tim Millerand, just a few weeks prior to the time of Ted Miller'sdischarge,Tim Miller was accused by Respondent'spresident of "starting this Union crapagain."Underthese circumstances, I conclude that the General Counselhas met his initial burdenin a caseof this nature of pre-senting aprima facie showing sufficient to support an in-ference that the employee's, union activities were the mo-tivating factor in Respondent's decision to discharge ordiscipline the involved employee. Accordingly, the testi-mony will be discussed and the record evaluated in keep-ing with the criteria set forth inWright Line,251 NLRB1083 (1980), andCastle InstantMaintenance/Maid,256NLRB 130 (1981), to consider Respondent's defense and,in the light thereof, whether the General Counsel hascarried his overall burden.Respondent further argues that Miller was dischargedfor cause and that the Company would have terminatedhim regardless of whether he engaged in any protectedconduct.. The "cause" shown by Respondent' is thatMiller "lied" by indicating on an application form to an-other employer that he was a "former" employee of theRespondent and also by calling in on "sick" leave on theday he applied for the 'other job. Respondent's president,Vaughn, further testified, however, that in addition tothe "lies," Miller "was a marginal employee and I had anopportunity to get rid of him." Although some reasons,principally slowness,were given regarding why Millerwas considered "marginal," it is also shown, that Millerhad just received a new $7 weekly clothing allowance,and he was the only painter employed at that particulartime.The General Counsel has shown that in addition toVaughn's expression in early October of a belief that TedMiller's brother was starting the Union again (expressedin terms that imply antiunion animosity), Vaughn alsosuggested that Tim Miller should find, another job. Also,both Millers visited the union hall in late October, andon October 29, 1981, Tim Miller met with Vaughn overan employee's problem and referred to having seen theunion representative.Ted Miller was discharged laterthat same day ' and I infer from the timing and the se-quence of events noted' above, as well as the fact thatVaughn uncharacteristically made the actual dischargehimself, that Vaughn's decision to terminate Miller for"lyingwas not the controlling `reason. I am, persuadedthatMiller,who was then the only painter available forwork, would not have been charged with "lying" basedon such a shallow rationale.3 I find Respondent's reason8Miller's actual indication on,his application was that Respondent washis last employer and there was no place for "present" employer and, inaddition, Respondent's "sick" leave was thesame aspersonal leave andapparently referred 'to interchangeably and thus not a deceptive descrip-Continued 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the discharge to be shifting,inconsistent,and withoutbasis or rationale,and I concludethatthe preponderanceof the evidence shows that Ted Miller was dischargedbecause of his suspected union activities,the union ac-tivities of his brother, Tim Miller, the Employer's unionanimosity,and, its belief that the union activities werebeing resurrected on October 29, 1981, and I concludethat Ted Miller was discharged in violation of Section8(a)(3) of the Act as alleged.C. Bargaining OrderAs set forth above, on June 25, 1981, 16 employees (of28 on theExcelsiorlist), executed cards4 authorizing theUnion to represent them for purposes of collective bar-gainingwithRespondent.Respondent'sabove-foundunfair labor practices commenced on June 25,1981, im-mediately upon learning of the union activity. Thedemand for recognition and bargaining was made-there-after by the Union on June 26, 1981.In light of the unfair labor practices alleged and con-firmed in this proceeding,the General Counsel requeststhis administrativecourtto issue an order directing Re-spondent to recognize and bargain with the Union as theexclusive bargaining representative of Respondent's em-ployees, citingNLRB v, Gissel Packing Co.,395 U.S. 575(1969);Chromalloy Mining,238 NLRB 688 (1970), enfd.620 F.2d 1120 (5th Cir. 1980);Ultra-SonicDe Burring,Inc.,233 , NLRB ,1060 (1970), enfd. 593 F.2d 123 (9th Cir.1979);WalgreenCo., 206 NLRB 124 (1973), enfd. 509F.2d 1014 (7th Cir. 1975);GroendykeTransport,204NLRB 96 (1973),enfd.498 F.2d 17 (5th Cir. 1974);Regal Aluminum,179 NLRB 431 (1969), enfd. 436 F.2d525 (8th Cir. 1971);Ann Lee Sportswear,220 NLRB 982(1975), enfd. 543 F.2d 739 (10th Cir. 1976). Respondentcontends,however, that a fair election can be insuredthrough traditionalBoard remediesand that abargainingOrder is not an appropriate remedy under the circum-stances of this case, citing in particular,7-ElevenFoodStore,257 NLRB 108 (1981).The record herein shows that Respondent has engagedin numerous and pervasive unfair labor practices includ-ing interrogations; solicitation of grievances; promises toadjust such grievances; threats of loss of benefits; un-itwide grantingof benefits; 'creating the impression ofsurveillance; rewarding employees for repudiating theUnion with a party and unitwide pay raises; and dis-tion.Moreover,I credit Miller's testimony that he told Trometer that hewas taking personal leave inasmuch as Trometer's written notation of theoccurrence was not made until 4 days later and,as noted,the terms wereused interchangeably.4 Respondent questions the authenticity of eight of the cards admittedinto evidence and further asserts that Tim Miller made misrepresentationsin obtaining signatures by stating that the cards would be used solely forthe' purpose of obtaining an election.I find that the card itself unambig-uously states it authorized the Union to act for collective-bargauvng pur-poses and that Miller credibly testified that he gave other reasons in addi-tion to it being for an election.I have also credited Miller's testimonyregarding cards signed in his presence and this is corroborated by thepersonal testimony of a representative number of other witnesses. Also,the signatures of a number of these employees are present on the, with-drawal petition(G.C. Exh.28), and further tend to corroborate the au-thenticity of the card signatures(Exhs. 13-27).Accordingly,I find thattheGeneral Counsel has shown 16 valid authorization cards from theunit.charge of the union organizer's brother. These practicestook place in three stages.First, in late June 1981, imme-diately on learning of the employees' distribution ofunion cards, Respondent commenced its unfair laborpractices of interrogations and solicitation of grievances,etc.,clearly supporting the inference that the designthereof was to undermine the Union's signed-card major-ity status.Next, after mid-August 1981, the employeeswere rewarded with a party and pay raises after they, infact, had reacted to the Respondent's practices by repu-diating the Union and seeking withdrawal of the pendingelection.I infer that this indicates the effectiveness andcoercive nature of Respondent'sunlawful conduct aswell as a continued willingness by Respondent to commitunfair labor practices.In the next stage, starting in Octo-ber 1981, Respondent reacted to an apparent suspicion ofemployee unrest by quickly concluding that the principalunion activist was"startingthe Unioncrap again" and itfollowed up with additional illegal acts in the nature offurther interrogation and surveillance which cumulated,in the illegal and retaliatory discharge of the organizer'sbrother.InGissel,supra, the Supreme Court established twoappropriate.In category 1 are the"exceptional" casesmarked by"outrageous"and "pervasive"unfair laborpractices of such anaturethat their coercive effectscannot be eliminated by the application of traditionalremedies,with the result that a fair and reliable electioncannot, be had. In category 2 are "less extraordinarycases marked by less pervasive practices which nonethe-lessstillhave the tendency to undermine majoritystrength and impede the election process." The Courtheld that in these cases,when there is a showing that atone point the Union had a majority, the Board can prop-erly take into consideration in fashioning a remedythe extensiveness of an employer's unfair practicesin terms of their past effect on election conditionsand the likelihood of their recurrence in the future.If the Board finds that the possibility of erasing theeffects of past practices and of ensuring a fair elec-tion(or a fair rerun) by theuse of traditional reme-dies, thoughpresent, isslight and that employeesentiment once expressed through cards would, onbalance, be better protected by a bargaining order,then such an order shouldissue. [395 U.S. at 614']On reviewing Respondent's attitude and behaviorduring the above-described series of events, I concludethat Respondent has displayed a propensity for engagingin unrelating antiunion conduct.In effect, Respondenthas had three principal opportunities to respond to dis-plays of protected concerted activities on the part of itsemployees. Although ignorance and inexperience couldbe considered to mitigate the coercive nature of Re-spondent's initial illegal practices,the effectiveness ofthese practices in dividing the sympathies of the employ-ees considered together with the repeated and almoststubborn nature of Respondent's subsequent misconduct,makes it evident that there is a strong likelihood that Re-spondent would engage in recurring misconduct and thus FIMCO, INC.vitiate the potential effectiveness of the Board's ordinaryremedies.On this record and as discussed above, it appears thatRespondent is willing to make repeated efforts,regard-less of their legality, to thwart unionization of the Com-pany. I infer from the success of its past unlawful con-duct in forestalling the election and repetitious unlawfulconduct thereafter, that Respondent's past misconductwould have along-lastingresidual impact and coerciveeffect on the employees' free exercise of their Section 7rights and would tend strongly to subvert the electionprocess.Here, Ted Miller, the principal union spokes-man, had left the Employer after 'he was encouraged tofind another job and his brother was terminated. More-over, the Employer has remedied grievances and grantedother benefits in order to undermine union support andthe Union's card majority apparently has been dissipated,by Respondent's unfair labor practices. Because, of Re-spondent's unlawful actions, the employees would nowbe placed in the position of having to begin an organiz-ing effort afresh to restore the Union's former support. Ifind that under these circumstances, traditional remedialactionswould not be sufficient to dispel the lingeringfear of reprisals for supporting a union, or to nullify theeffect of the Company's granting of improvements inworking conditions to avoid unionization. I find that thepossibility of conducting a fair and meaningful election isslight and that the employee sentiment, once expressed'through the signing of union authorization cards, wouldbe best protected by issuance of ,a bargaining order. Iconclude that the General Counsel has made a showingsufficient to satisfy theGisselcriteria, supra, and I findthat a bargaining order is necessary in order to remedyRespondent's unfair labor practices.There is no dispute ,that a unit of all full-time and reg-ular part-time production and maintenance employees isthe appropriate unit herein. By virtue of theExcelsiorlistsubmitted to the Regional Director on July 29, 1981, Re-spondent concedes that the unit consists of no more than28 employees. The General Counsel contends that thename of Kevin Vaughn should be deleted from the list.The testimony of President Tom Vaughn established thatKevin Vaughn is his 21 year-old son and has stock orshares in the corporation held for him in trust. He resideswith his father and mother, who is treasurer of the cor-poration. Kevin's two brothers Thomas E. (Tim) Vaughnand Terrance Vaughn are vice presidents of the corpora-tion.Under' these circumstances, I find that KevinVaughn should be excluded from the unit.The General Counsel also seeks exclusion of three em-ployees who were students and one part-time social secu-rity recipient, however, I conclude that Respondent hasshown that their employment was of essentially regularand substantial duration and they were treated the sameas other employees and therefore are properly countedas being within the unit.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.6653.° Iiy interrogating employees concerning their unionactivities and those of other employees; soliciting em-ployee grievances, and promising to remedy employeegrievances;promising and granting benefits and in-creased pay;encouraging and assisting employees to cir-culate an antiunion petition; giving a party during work-ing hours to celebrate abandonment of a union effort;and by creating the impression that employees' union ac-tivitieswere under surveillance, the Respondent violatedSection 8(a)(1) of the Act.4.By assigning employee Timmy Miller to a remotework station away from other employees and by dis-.charging Teddy Miller on October 29, 1981, Respondentengaged in unfair labor practices in violation of Section8(a)(1) and(3) of the Act.,5.By failing and refusing to recognize and bargainwith the Union on and since June 25, 1981, while engag-ing in unfair labor practices , which undermined theUnion's majority status and impeded the election process,Respondent violatedSection 8(a)(1) and (5) of the Act.6.A bargaining order is necessary'to. remedy Respond-ent's unfair labor practices.7.All full-time and regular part-time production andmaintenance employees including parts, shipping,assem-bly,painting,washer, fabrication,welding departmentemployees and truck drivers employed' by Fimco, Inc., atits facility located at First and Court Streets, Sioux City,Iowa; excluding office clerical employees, professionalemployees, sales employees, and guards and supervisorsas defined in the Act, as amended, constitute a unit ap-propriate for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act.8.Except as found herein, Respondent has not en-gaged in any other unfair labor, practices as alleged inthe complaint.REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Re-spondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.Respondent having discriminatorily discharged oneemployee, I find it necessary to order it to offer him re-instatementwithcompensationfor loss of,pay and otherbenefits, in accordance with F.W. Woolworth Co.,90NLRB 289 (1950), plus interest as computed inFloridaSteelCorp.,231NLRB 651 (1977). See generallyIsisPlumbing Co.,138' NLRB 716 (1962). Inasmuch as Re-spondent has engaged in such repetitious misconduct asto demonstrate a general disregard for the employees'fundamental rights, I find it necessary to issue a bargain-ing order and a broad order, requiring the Respondent tocease and desist from infringing inanyother manner onrights guaranteed employees by Section 7 of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed55 If no exceptions are filed as provided by Sec. 102.46 of the Board's,Rules and Regulations,the findings,conclusions, and recommendedContinued 666DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERThe Respondent, Fimco, Inc., Sioux City, Iowa, its of-ficers,agents, successors,and assigns, shall1.Cease and desist from(a)Discharging any employees or otherwise discrimi-nating againstthem in retaliationfor engaging in unionactivities or other protected concerted activities.(b) Interfering with,restraining,or coercing its em-ployees in the exercise of the rightsguaranteedin, Sec-tion 7 of its Act by encouragingand assistingemployeesto circulate an antiunion petition; by giving time off fromwork with pay and a party to celebrate abandonment ofa union electioneffort; by interrogating employees con-cerning their union activities and those of other employ-ees; by soliciting employee grievances, and by promisingto remedy employee grievances; by promising and grant-ing benefits and increased pay; encouragingand assistingemployees to circulate an antiunion petition; creating theimpression that employees' union activities were undersurveillance;or by assigning employees to a remote andisolatedwork station for the purpose of discouragingmembership in a labor organization.(c)Refusing to recognize and bargain with LocalLodge 1426, International Association of Machinist andAerospace Workers, AFL-CIO, as the exclusive repre-sentative of the employees in the following appropriateunit:`All full-time and regular part-time production andmaintenance employees including parts, shipping,assembly,painting,washer,fabrication,welding de-partment employees and truck drivers employed byFimco, Inc., at its facility located at First and CourtStreets, SiouxCity,Iowa; excluding office clericalemployees,professional employees,sales employees,and guards and supervisors as defined in the Act, asamended.(d) In any other manner interfering with,restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7of the Act.Order shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard andallobjections to them shall be deemed waived for all pur-poses.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Teddy Miller immediate and full reinstate-ment and make him whole for the losses he incurred as aresult of the discrimination against him in the mannerspecified in the remedy section of this decision.'(b)Remove from its files any reference to the dis-charge of Teddy Miller on October 29, 1981, and notifyhim in writing that this has been done and that evidenceof this unlawful discharge will not be used as a basis forfuture personnel actions against him.(c)Preserve and, on request, make available to theBoard or its agents, for examination and copying, allrecords, reports, and other documents necessary to ana-lyze the amount of backpay due under the terms of thisOrder.(d)On request, bargain in good-faith with LocalLodge 1426, International Association of Machinists andAerospaceWorkers, AFL-CIO, as the exclusive repre-sentative of the employees in the appropriate unit andembody in a signed agreement any understandingreached.(e), Post at its Sioux City, Iowa, facility copies of theattached noticemarked "Appendix."6 Copies of thenotice, on forms provided by the Regional Director forRegion 18, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(e)Notify the,Regional Director in writing within 20days from the date of this Order, what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that the allegations ofthe complaint not found to have been sustained by theevidence be dismissed.6 If this Order is enforced by a judgment of a UnitedStatescourt ofappeals, the words in the notice reading"Posted by Order of the Nation-al LaborRelations Board" shall read "Posted Pursuantto a Judgment ofthe UnitedStatesCourt of AppealsEnforcingan Order of the NationalLaborRelations Board."